EXAMINER'S AMENDMENT

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	An examiner’s amendment to the record appears below to correct an informality in the abstract (must be a single paragraph).  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In the specification:
- Replace the abstract with the new abstract on the following page.

3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH R HORLICK whose telephone number is (571)272-0784. The examiner can normally be reached Mon. - Thurs. 8:30 - 6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

05/31/22

/KENNETH R HORLICK/               Primary Examiner, Art Unit 1637                                                                                                                                                                                         


ABSTRACT

The present invention relates to a method for detecting or quantifying deoxyribonucleic acid (DNA) of human immunodeficiency virus 2 (HIV-2) in a sample containing DNA comprising: a) performing a real-time polymerase chain reaction (PCR) on the sample, or a fraction thereof comprising DNA, with at least two sets of primers and probe each respectively comprising two primers and a labeled probe for the detection or quantification of HIV-2 DNA, at least one of the sets is selected from the group consisting of: a set comprising a primer comprising or consisting of a sequence SEQ ID NO: 1 or a sequence having al least 90% identity to SEQ ID NO: 1, a primer comprising or consisting of a sequence SEQ ID NO: 2 or a sequence having 90% identity to SEQ ID NO: 2 or the complement of these sequences, and a labeled probe comprising or consisting of a sequence SEQ ID NO: 3, or a sequence having at least 90% identify to SEQ ID NO: 3 or the complement of these sequences, and a set comprising a primer comprising or consisting of a sequence SEQ ID NO: 4 or a sequence having at least 90% identity to SEQ ID NO: 4, a primer comprising or consisting of a sequence SEQ ID NO: 5 or a sequence having 90% identity to SEQ ID NO: 5 or the complement of these sequences, and a labeled probe comprising or consisting of a sequence SEQ ID NO: 6 or a sequence having at least 90% identity to SEQ ID NO: 6 or the complement of these sequences, and b) determining therefrom the presence or absence and/or the quantity of HIV-2 DNA in the biological sample.